Citation Nr: 0839377	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-37 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Residuals of a right foot injury were not manifested 
during service or to a compensably disabling degree within 
one year of separation from active duty service.

2.  Residuals of a right ankle injury were not manifested 
during service or to a compensably disabling degree within 
one year of separation from active duty service.

3.  The veteran does not have a current diagnosis of 
gastroenteritis.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  Residuals of a right ankle injury were not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

3.  Gastroenteritis was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2004 and 
November 2004. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VA must also provide notice how disability 
ratings and effective dates for the award of benefits will be 
assigned if service connection is granted or a higher 
evaluation is awarded. Although the RO did not advise the 
veteran of such information, this decision confirms the RO's 
denial of benefits and the veteran is therefore not 
prejudiced in regards to lack of Dingess notice. Proceeding 
with this matter in its procedural posture would not 
therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file. The veteran was not afforded 
a VA examination. See Charles v. Principi, 16 Vet. App. 370 
(2002) ((Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

The law provides that in order to establish service 
connection, there must be (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Entitlement to service connection for residuals of a right 
foot and ankle injury.

The veteran seeks service connection for a residuals of a 
right foot and ankle injury. Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

In October 1967, service treatment records notated the 
veteran sprained his left ankle while playing volleyball. No 
further treatment is indicated within the records. The 
veteran's separation examination is additionally negative for 
any complaints, treatment, or diagnosis of a right ankle or 
foot injury.

The veteran was seen in November 2004 at VA with complaints 
of chronic multiple joint pain, worse in the right foot. X-
ray studies diagnosed the veteran with severe hallux valgus 
deformity bilaterally and fusion of the tarsal and metatarsal 
bones. There was no evidence of erosion, joint space 
abnormality, calcification, fracture or bony mineralization 
of subluxation.

In a June 2005 VA treatment record, the veteran complained of 
right foot and ankle pain for the past thirty years. The 
veteran was diagnosed with pes cavus, likely right midfoot 
degenerative joint disease, and plantar calcaneal bursitis. 

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claims of 
residuals of a right foot and ankle injury, nor is there any 
competent medical evidence indicating a diagnosis of 
residuals of a right foot and ankle injury within one year of 
the veteran's separation from active duty. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). None of the medical evidence of record 
relates the veteran's claims of residuals of a right foot and 
ankle injury to any event or incident during active military 
duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of a right foot and ankle injury 
associated with the record is dated in 2004, in a claim for 
service connection, approximately 36 years after the 
veteran's final separation date. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of residuals of a 
right foot and ankle injury within the first post-service 
year.  

While the veteran maintains that he has residuals of a right 
foot and ankle injury as a result of his service, as a lay 
person without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claims for service connection 
for residuals of a right foot and ankle injury and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

Entitlement to service connection for gastroenteritis.

The veteran seeks service connection for gastroenteritis. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

November 1966 service treatment records notated the veteran 
was diagnosed with an upper respiratory infection and 
gastroenteritis. No further treatment was indicated within 
the records and the veteran's separation examination is 
negative for any complaints, treatment, or diagnosis of 
gastroenteritis.

The VA medical records associated with the file from November 
2004 to January 2006 are devoid for any complaints, 
treatment, or diagnosis of gastroenteritis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of 
gastroenteritis and denial of the claim is warranted on the 
basis that there is no current disability, i.e., there is no 
gastroenteritis. With the absence of a current diagnosis, the 
evidence cannot establish a causal connection between the 
claimed disability and service. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The appeal is denied.


ORDER


Entitlement to service connection for residuals of a right 
foot injury is denied.

Entitlement to service connection for residuals of a right 
ankle injury is denied.

Entitlement to service connection for gastroenteritis is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


